Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dairus Kiowa Perkins appeals the district court’s orders finding him ineligible for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2006), and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Perkins, No. 4:96-cr-30029-jlk-1 (W.D.Va. Nov. 19, 2009; Dec. 22, 2009). We deny Perkins’ motion to hold Appeal No. 09-8156 in abeyance and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.